Name: Commission Regulation (EEC) No 1581/84 of 6 June 1984 abolishing the countervailing charge and re-establishing a preferential customs duty on imports of apples originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 6. 84 Official Journal of the European Communities No L 151 /31 COMMISSION REGULATION (EEC) No 1581/84 of 6 June 1984 abolishing die countervailing charge and re-establishing a preferential customs duty on imports of apples originating in Turkey THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 985/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 591 /84 of 7 March 1984 (3), as last amended by Regulation (EEC) No 849/84 (4), introduced a countervailing charge on apples originating in Turkey and suspended the prefe ­ rential customs duty on imports of these products ; Whereas for this product originating in Turkey there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of apples originating in Turkey can be abolished, Whereas, in accordance with Article 2 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (  *), the preferential rate of customs duty should be re-established at the same time as the countervailing charge is abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 591 /84 is hereby repealed. Article 2 This Regulation shall enter into force on 7 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (A OJ No L 103, 16. 4. 1984, p . 1 . (3) OJ No L 66, 8 . 3 . 1984, p. 12. (4) OJ No L 88 , 31 . 3 . 1984, p. 67 . 0 OJ No L 367, 23. 12. 1981 , p. 9.